Citation Nr: 1529142	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 2011, for the award of a 30 percent disability rating for tension headaches.

2.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral eye disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his mother 


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of this proceeding has been associated with the record.  At the time of the hearing, it was noted that the Veteran was represented by North Carolina Division of Veterans Affairs, but that his representative was not present at the hearing.  However, the Veteran indicated that he wished to proceed without representation.

Relevant to the Veteran's claim of entitlement to service connection for a bilateral eye disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for glaucoma suspect (claimed as eye condition, loss of vision in both eyes).  However, in Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  A review of the record shows that the Veteran has not been diagnosed with glaucoma yet (just "glaucoma suspect") but has been diagnosed with conjunctivitis.  In light of the Court's decision in Brokowski and the additional diagnosis regarding the eyes in the claims file, the Board has recharacterized the issue on appeal as entitlement to service connection for a bilateral eye disorder.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for PTSD, entitlement to service connection for a bilateral eye disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A final November 2009 rating decision granted service connection for traumatic brain injury (TBI) with secondary tension headaches, assigning a 10 percent disability rating effective November 10, 2008.

2.  Following the final November 2009 rating decision, VA first received the Veteran's claim seeking an increased rating for his tension headaches on August 1, 2011.

3.  Resolving all doubt in the Veteran's favor, it is factually ascertainable that he met the criteria for a 30 percent rating for his tension headaches within one year prior to August 1, 2011, i.e., as of August 1, 2010.



CONCLUSION OF LAW

The criteria for an effective date of August 1, 2010, but no earlier, for the grant of a 30 percent rating for tension headaches have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

Relevant to the duty to notify, the Board observes that the Veteran has appealed the propriety of the assigned effective date for the 30 percent rating assigned to his tension headaches from the award of the increased rating.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for an increased rating for his service-connected tension headaches was granted and an effective date was assigned in the December 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the assigned effective date for his 30 percent rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was provided with a VA examination in October 2011 that addressed the severity of his headaches in connection with his increased rating claim.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Furthermore, as the Board is granting the earliest possible effective date under VA regulations, namely one year prior to the receipt of his claim as it was factually ascertainable that he met the criteria for a 30 percent rating at that time, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel  has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).
	
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal, i.e., entitlement to an effective date prior to August 1, 2011, for the award of a 30 percent rating for tension headaches.  The undersigned further explained the basis of the assigned effective date of August 1, 2011, as such was the date the Veteran's claim was received, but indicated an earlier effective date may be assigned if there was a factually ascertainable increase in the severity of the headaches in the year prior to the receipt of the claim.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected headaches for the period prior to August 1, 2011, was solicited, to include the type and frequency of the symptoms he experienced as a result of such disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any outstanding evidence necessary for a fair adjudication of the Veteran's earlier effective date claim.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II. Analysis

The Veteran contends that he is entitled to a 30 percent rating prior to August 1, 2011, for his service-connected tension headaches. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for service connection or for an increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of service connection or for increased compensation "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400. 

This claim is subject to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). 

The Court has indicated that it is axiomatic that the fact that must be found, in order for entitlement to an increase in disability compensation to arise, is that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521. 

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Also, with regard to the terms "application" or "claim", the Board notes that, once a formal claim for compensation has been allowed, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, provided such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits.  The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2). 

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

By way of background, in a November 2009 rating decision, the Veteran was awarded service connection for TBI with secondary tension headaches and assigned an initial 10 percent rating, effective November 10, 2008.  The Veteran was informed of the decision and his appellate rights; however, he did not initiate an appeal regarding such matter.  Therefore the November 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [2014]. 

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, while additional evidence was received within the applicable timeframe, such pertained to the Veteran's right knee.  The records do not address his headaches.  Therefore, the Board finds that no new and material evidence was received prior to the expiration of the appeal period stemming from the November 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Following the final November 2009 rating decision, the Veteran's claim for an increased rating for tension headaches was first received by VA on August 1, 2011.  In making such determination, the Board has considered whether any communication or treatment record dated prior to August 1, 2011, may be considered an informal claim.  However, the Veteran did not submit any communications regarding a claim for an increased rating for his headaches.  Furthermore, no treatment records referable to headaches were received prior to such date.  In this regard, while there are VA treatment records prior to August 1, 2011 reflecting complaints pertaining to the Veteran's headaches, such do not include an examination or hospital admission.  In this regard, a May 2011 treatment note shows complaints of dizziness three to four times per week with migraine headaches.  Therefore, absent an examination or hospital admission pertaining to the Veteran's headaches, such VA treatment records cannot be construed as an informal claim for an increased rating for such service-connected disability.  38 C.F.R. § 3.157(b). 

Thereafter, the December 2011 rating decision on appeal assigned a 30 percent rating for tension headaches, effective August 1, 2011, the date VA received the Veteran's claim for increase.

Therefore, the Board has reviewed the evidence of record within the one year period prior to the receipt of such claim in August 1, 2011, so as to determine the earliest date it is factually ascertainable that the Veteran's tension headaches met the criteria for a 30 percent rating. 

In this regard, the Veteran has been diagnosed with TBI with secondary tension headaches, which has been rated as 30 percent under 38 C.F.R. § 4.124a, DC 8100, which provides the criteria for rating migraine headaches. 

Pursuant to DC 8100, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  38 C.F.R. § 4.124a, DC 8100.  Characteristic prostrating attacks occurring on an average once a month, over the last several months, are assigned a 30 percent rating.  Id.  Characteristic prostrating attacks averaging one in two months over last several months are assigned a 10 percent rating.  Id. 

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that Dorland's Illustrated Medical Dictionary1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, Webster's II New College Dictionary 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; incapacitated."

As noted, pertinent VA treatment records dated within the year prior to August 1, 2011, document the Veteran's continued complaints of headaches, among his other disabilities.  Specifically, a May 2011 treatment note shows complaints of dizziness three to four times per week with migraine headaches.

During the May 2015 Board hearing, the Veteran testified that, within the year prior to August 1, 2011, he experienced two to three migraines per month which required him to lay down in a dark and quiet room.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing extreme pain that only subsides when he lies down in a dark and quiet room.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board further finds that the Veteran's testimony is credible. 

Therefore, based on the foregoing, the Board finds that, after the most recent final November 2009 rating decision, VA first received the Veteran's claim for an increased rating for tension headaches on August 1, 2011.  However, resolving all doubt in the Veteran's favor, the Board concludes that it is factually ascertainable that his tension headaches more nearly approximated the criteria required for a 30 percent rating under the applicable DC during the one year prior to the receipt of his claim.  As such, the Board concludes that an effective date of August 1, 2010, but no earlier, for the assignment of a 30 percent rating for tension headaches is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An effective date of August 1, 2010, but no earlier, for the award of a 30 percent rating for tension headaches is granted, subject to the law and regulations governing payment of monetary benefits.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's PTSD claim, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in November 2011.  Significantly, at the time of that examination, he was employed as a corrections officer.  However, since such time, he has alleged an increase in his PTSD symptomatology.  Specifically, during the May 2015 hearing, he reported that he last worked in early 2012 due to issues he had with his temper.  He also indicated that he was stabbed in May 2014 which put him in the intensive care unit for five days, had nowhere to live, and was sleeping on his aunt's floor.  Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the November 2011 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to the Veteran's claim for service connection for a bilateral eye disorder, the Board also finds that a remand is required in order to afford the Veteran a new VA examination so as to determine the etiology of such claimed disorder.  In this regard, the Veteran's service treatment records show complaints of blurry vision, visual impairment, and a diagnosis of astigmatism.  While these records are negative for an injury to his eyes, an October 2010 VA eye examination noted a history of sustaining a wood foreign body in the left eye while working with a circular saw in August 1998 and the examiner noted that there was "now evidence of resulting corneal scar."  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

As above, the Veteran was afforded a VA eye examination in October 2010.  The examiner was asked to opine whether the Veteran's claimed glaucoma was due to or a result of in-service injuries to the eye(s).  The examiner noted the Veteran's history of superficial corneal foreign body in the left eye and noted that there was "now evidence of resulting corneal scar."  The examiner further noted that the Veteran was recently identified as a glaucoma suspect; however, the Veteran did not show evidence of glaucoma at the time of the examination.  As such, the examiner wrote that there was no evidence that glaucoma was the result of the reported superficial corneal foreign body in the left eye.  

Subsequent VA treatment records dated in December 2011, January 2012, and October 2013 show an impression of bacterial conjunctivitis.  

As the October 2010 VA examination only addressed the claimed glaucoma suspect and did not address any other disorders of the eyes (to include the subsequently diagnosed conjunctivitis), the October 2010 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, the Veteran should be afforded a new eye examination and an opinion should be obtained as to whether any current eye disorder is the result of in-service superimposed disease or injury related to his military service, specifically whether it was incurred as a result of the claimed August 1998 eye injury.

With regard to the TDIU issue, the Board notes that this claim is inextricably intertwined with the claims for a higher rating for PTSD and service connection for a bilateral eye disorder as the outcome of the latter claims may impact whether the Veteran meets the requirements for a TDIU. Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, at the May 2015 hearing, the Veteran testified that he last received treatment for his PTSD through VA in 2014.  A review of the claims file includes VA treatment records dated through March 2014.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his service-connected disabilities, to include PTSD.  Thereafter, all identified records, to include those dated from March 2014 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records for his claimed disabilities, to include PTSD and a bilateral eye disorder.  Thereafter, all identified records, to include VA records dated from March 2014 to the present, should be obtained.  
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2. After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact the Veteran's service-connected PTSD has on his ordinary activities, to include his employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The examiner must provide a complete rationale for any stated opinion. 

3. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his bilateral eye disorder.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this disorder, and any tests deemed necessary.

(A)  The examiner should identify all current eye disorders found to be present.  

(B)  For each diagnosis of a refractive error of the eye, the examiner should offer an opinion as to whether it is at least as likely as not there was additional disability due to disease or injury superimposed upon such defect during service, to include his alleged August 1998 eye injury discussed above.  If so, please identify the additional disability.

(C)  For each diagnosis of a non-refractive error of the eye, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his alleged August 1998 eye injury discussed above.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed eye disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


